In an action to recover damages for libel, the plaintiff appeals from an order of the Supreme Court, Westchester County (Shapiro, J.), dated March 15, 1995, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff entered a post-graduate fellowship training program with the defendant Montefiore Medical Center in 1989. His performance in the program was monitored by, among others, the defendant Dr. Peter Wiernick. The plaintiff commenced this action against the defendants, claiming that he was defamed by certain statements made concerning his professional skills and character in response to a request for such information from the Florida Board of Medicine. However, the statements were protected by a qualified privilege (see, Liberman v Gelstein, 80 NY2d 429; Kamerman v Kolt, 210 AD2d 454; Norwood v City of New York, 203 AD2d 147). Accordingly, as the plaintiff failed to proffer competent evidence sufficient to raise a triable issue of fact as to whether the statements were made with the requisite malice to defeat the qualified privilege, the complaint was properly dismissed (see, Liberman v Gelstein, supra, at 437; Kamerman v Kolt, supra, at 455). Ritter, J. P., Thompson, Hart and McGinity, JJ., concur.